Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a line-of-sight coating apparatus, classified in class C23C14/042.
II.	Claims 11-16, drawn to a method of line-of-sight coating, classified in B05D1/32.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be practiced by another apparatus such as an apparatus with a line-of-sight coating source disposed in a center of coating chamber away from the wall or a coating source which directed toward the upper part of the coating chamber.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Erik Wright on October 17, 2022 to request an election over the phone. Applicant’s representative made a provisional election with traverse to prosecute Group I: claim 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the three coating fixtures within the coating chamber, each of the coating fixtures being configured to support three rotor blades” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the three coating fixtures within the coating chamber, each of the coating fixtures being configured to support three rotor blades” in claim 10.
Claim Objections
Claim 3 should provide the term for the coating source without abbreviations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the platform". It is unclear if this refers to the platter or a different platform portion. Clarification is requested.  There is insufficient antecedent basis for this limitation in the claim. Based on paragraph 14 and Fig. 2, Examiner is considering it as “the platter”.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein)  in view of US Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal).
Regarding claim 1, Feuerstein teaches a line-of-sight coating fixture comprising: a platter (top horizontal surface of 742), a support structure including a plurality of compartments disposed below the platter (top horizontal surface of 742), each compartment having an opening (see vertical line between 722 and 742) on a periphery of the support structure, and each compartment adapted to receive and secure a root (28) of a rotor blade (25) such that a root (28) of the rotor blade (25) is disposed below the platter and an airfoil (27) of the rotor blade extends above the platter (top horizontal surface of 742), ; 
a spindle (750) disposed through a center of the platter or support structure for rotating the workpieces (725) thereabout; and a shadow structure (741) disposed about the spindle (750), above the platter and inside of the periphery, the shadow structure (741) sized and adapted to shield a portion of each workpiece (725) from line-of-sight coating material.  (See Feuerstein, paragraph 43 and Figs. 3-4, 7-8.)	
Further regarding claim 1, Feuerstein does not explicitly teach a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall. 
Marszal teaches a line-of-sight coating apparatus comprising: a coating chamber (60) defined by at least one wall; a line-of-sight coating source (64) disposed along the at least one wall. (See Marszal, Fig. 3 and col. 3, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall, because Marszal teaches this would allow the exposed portions of the blade intended for coating to receive coating. (See Marszal, col. 3, lines 40-47.)	
Regarding claim 1, Feuerstein does not explicitly teach a line-of-sight coating source directed towards a plurality of coating fixtures.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures, because this would allow the device to be used to treat a plurality of fixtures with a coating.  
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Further regarding claim 1, Feuerstein does not explicitly teach a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall. 
Marszal teaches a line-of-sight coating apparatus comprising: a coating chamber (60) defined by at least one wall; a line-of-sight coating source (64) disposed along the at least one wall. (See Marszal, Fig. 3 and col. 3, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall, because Marszal teaches this would allow the exposed portions of the blade intended for coating to receive coating. (See Marszal, col. 3, lines 40-47.)	
Regarding claim 1, Feuerstein does not explicitly teach a plurality of coating fixtures within the coating chamber.
Marszal teaches the base can be modified to accommodate coating two blades simultaneously. (See Marszal, Fig. 3 and col. 6, lines 7-11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of coating fixtures within the coating chamber, because this would increase efficiency and reduce cost of using one fixture for two blades which are coated simultaneously. (See Marszal, Fig. 3 and col. 6, lines 7-11.)
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Regarding claim 3, Feuerstein teaches wherein the coating source includes an EB-PVD coating source.  (See Feuerstein, paragraph 33.) Examiner is considering EB-PVD equipment to inherently include an EB-PVD coating source.
Regarding claim 4, Feuerstein teaches each platter is shaped to conform to a platform contour (29 ) of each of the plurality of rotor blades, such that an upper surface of the platform (742) is exposed to the line-of-sight coating source and a lower surface of the platform is shielded from the line-of-sight coating source. (See Feuerstein, paragraph 43 and Figs. 3-4, 7-8.)	
Regarding claim 5, Feuerstein teaches the shadow structure (741) comprises: a plurality of individual shadow bars (portion of 741 including groove which surrounds 725) disposed about the spindle and above the platter, each of the plurality of shadow bars comprising abutting walls defining a recess for separately covering a trailing edge of each airfoil and shielding the trailing edge of each airfoil from coating material from the line- of-sight coating source. (See Feuerstein, paragraph 43 and Figs. 3-4, 7-8.)	
Regarding claim 6, Feuerstein teaches the recess defined by the abutting walls of each of the plurality of shadow bars also covers a portion of a pressure surface (convex backsides of each workpiece) of the airfoil adjacent to the trailing edge. ( See Feuerstein, paragraphs 21 and 43 and Figs. 7-8.) 
 Regarding claim 7, Feuerstein teaches at least one removable insert (22) adapted to conform to the root (28) of each workpiece.  ( See Feuerstein, Fig. 4.)
 Examiner is considering platform 22 to be equivalent to a removable insert based on this structure not being fastened or glued to other structures.
Regarding claim 8, Feuerstein teaches the at least one removable insert (726) includes a first insert piece (26 on first side of root of first piece) and a second insert piece (26 on first side of root of first piece), each of the first and second insert pieces having an inner side wall with at least one lobe.  ( See Feuerstein, Fig. 4 and paragraph 24.)
Examiner is considering protrusions on rail-like structure of the anchor members (26) to be equivalent to lobes. ( See Feuerstein, Figs. 2-5 and paragraph 24.)		Regarding claim 9, Feuerstein teaches a span of each airfoil is aligned with a rotational axis of the spindle.   ( See Feuerstein, Figs. 1-8.) Examiner is considering a span of each air airfoil aligned with a rotational axis of the spindle to be equivalent to a span of each air airfoil symmetrically arranged around a rotational axis of the spindle as shown in Figs. 1.8 of Feuerstein.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) in view of US Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal) as applied to claim 1 and further in view of US Pat. Pub. No. 20110086169 to Graicheno (hereinafter Graicheno). 
Regarding claim 2, Feuerstein does not teach plurality of fixtures are arranged linearly or longitudinally opposed to the coating source.  
Graicheno is directed to coating a turbine blade in a jig by moving the blade linearly. 
Graicheno teaches a fixture is arranged linearly or longitudinally opposed to the coating source. (See Graicheno, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixture arranged linearly or longitudinally opposed to the coating source, because Graicheno teaches this would allow the substrate to receive a coating. (See Graicheno, Fig. 2 and paragraphs 44-45.)  
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) in view of US Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal) as applied to claim 1 and further in view of US Pat. Pub. No. 20130071575 A1 to Markus Mueller (hereinafter Mueller) and US Pat. Num. 4,485,759 to Henry F. Brandolf (hereinafter Brandolf).
Regarding claim 10, Feuerstein does not teach three coating fixtures within the coating chamber.
Mueller is directed to coating a turbine blade in a holder. 
Mueller three coating fixtures (5) within the coating chamber. (See Mueller, Fig. 2 and paragraphs 77, 114-118.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include three coating fixtures within the coating chamber, because Mueller teaches this would increase the efficiency of the work cycle. (See Mueller, Fig. 2 and paragraphs 77, 114-118.)  
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Regarding claim 10, Feuerstein does not teach each of the coating fixtures being configured to support three rotor blades.
Feurstein teaches a plurality of workpieces on each workpiece holder.  Examiner is considering a plurality of workpieces to be equivalent to three workpieces.
Brandolf teaches the substrate holder can be adapted to hold any number of substrates. (See Brandolf, Fig. 2 and col. 15, and lines 39-49.)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different numbers of substrates in the substrate holder, through routine experimentation, with a reasonable expectation of success, to the select the proper number based on the size and shape of the substrates, as a result-effective variable, in order to provide the optimal number for coating efficiency and coating quality. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/
Primary ExaminerArt Unit 1717